Exhibit 10.10

January [    ], 2010

Dear Neill:

Reference is made to your employment agreement with RenaissanceRe Holdings, Ltd.
(the “Company”), dated February 19, 2009 (your “Employment Agreement”). As you
are aware, your Employment Agreement provides for a special equity award of
performance-vested restricted shares to be made on or about February 22, 2010.
By executing this letter agreement, you agree to defer the date of grant of your
special equity award until immediately after the Company’s 2010 Annual General
Meeting of shareholders (the “AGM”). The Company plans to submit for shareholder
approval at the AGM a new stock incentive plan, and if such plan is adopted,
your special equity award will be granted thereunder. Otherwise, the award will
be granted under the Company’s 2001 Stock Incentive Plan (the “Plan”). Except as
specifically set forth herein, all terms and provisions of your Employment
Agreement and the special equity award shall continue in full force and effect,
including without limitation as to vesting conditions. To the extent any
extraordinary event occurs between February 22, 2010, and the actual grant date
for your special equity award, you will be economically protected such that the
economic result to you in respect of such award will be the same as if the award
were granted to you on February 22, 2010.

Please indicate your agreement to and acceptance of the terms of this letter
agreement by signing below.

Sincerely,

 

 

 

Agreed and accepted:   Neill A. Currie

  Date